DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 19, the word “banknote” should be replaced with --paper sheet--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatamachi et al. US  5,564,691 (hereinafter “Hatamachi”, cited in IDS).
Regarding claim 1, Hatamachi discloses a paper sheet accommodating unit (FIG. 1 and 9-15) comprising: 
a paper sheet setting portion (a space in 90) that stops a transported paper sheet (100) at a setting position;
 two rotating bodies (91, 92) that have recesses (opening to allow ends of a sheet to enter) respectively holding both edges of one paper sheet located at the setting position when being in initial rotating postures (FIG. 11), and they are rotatable in opposite directions to each other in synchronization with each other; 
a pressing member (82) that is arranged between the two rotating bodies, is located on a back side of the paper sheet located at the setting position in an initial state (FIG. 11), and is movable and, when protruding forward beyond the setting position, comes into contact with an intermediate portion of a back of the paper sheet and pushes the paper sheet forward; 
a drive mechanism (93, shown in FIG. 10) that drives the rotating bodies and the pressing member to cause the rotating bodies and the pressing member to work together; and 
a paper sheet loading platform (28b) that is located in a paper sheet accommodating space (28) ahead of the two rotating bodies, is elastically biased (by 28a) toward outer circumferential surfaces of the rotating bodies to be pressed against and be in contact therewith, and can be ejected or retracted in a direction away from the rotating bodies, wherein 
in conjunction with an operation in which the pressing member protrudes and presses a center of the banknote forward, the rotating bodies start rotating in such directions that the edges of the paper sheet accommodated in the respective recesses are deformed (capable, refer to MPEP 2114) to a back direction and leave from the recesses, in synchronization with each other, 
the pressing member stops a protruding operation in an appropriate stage after pressing of the paper sheet by the pressing member progresses and a front surface of the paper sheet comes into contact with the paper sheet loading platform, 
the rotating bodies continue the rotating also after the pressing member stops a protruding operation, to cause both the edges of the paper sheet to leave the recesses and transfer an entire paper sheet onto the paper sheet loading platform, 
the rotating bodies continue rotating in the same directions also after both the edges of the paper sheet leave the recesses, to return to the initial rotating postures, 
the pressing member returns to retreat position before or after the rotating bodies return to the initial rotating postures, and the drive mechanism rotates each of the rotating bodies by an angle from 195 degrees to 270 degrees in a time period after the pressing member starts to bring the paper sheet into contact with the paper sheet loading platform from the initial state until the pressing member leaves the paper sheet (see explanation in note below).
Note: Hatamachi appears to teach wherein the “time period” includes rotation of 91 and 92 in a period immediately following FIG. 11 (which show 91 and 92 starting to bring the paper sheet into contact with the paper sheet loading platform by initial movement of 82), where pressing member 82 moves upward into contact with the paper sheet loading platform  from initial state of FIG. 11 toward a position immediately following FIG. 14.  The rotation of 91 and 92 in this time period based on the figures at least shows two half turns (90 degrees plus 90 degrees, equaling 180 degree rotation) and one eighth or one quarter turn of 91 and 92 (at least 20 degrees but less than 45 degrees), thereby equaling a rotation of 91 and 92 to be greater than 195 degrees and below 270 degrees (after FIG. 11) as required by the claim.
Regarding claim 3, wherein the outer circumferential surfaces of the respective rotating bodies are kept in a non-contact state (refer to FIG. 14, showing 91 does not contact sheet) with respect to the paper sheet or come into light contact that is close to non-contact, during a time period (time period of FIG. 14) during which the pressing member presses the paper sheet against the paper sheet loading platform.
Regarding claim 4, wherein each of the recesses extends in a diameter direction of one of the rotating bodies to include a rotation center axis of the corresponding rotating body (refer to openings of 91 and 92 in FIGS. 11-15).
Regarding claim 6, a paper sheet processing device comprising the paper sheet accommodating unit according to claim 1.
Allowable Subject Matter
Claims 2 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653